Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/21 has been entered.
 
Response to Arguments
	The examiner requests that applicant contact examiner for an interview prior to filing a response to discuss applicant’s claims.
 Applicant’s arguments with respect to the art is persuasive.  In particular, the examiner agrees that applicant’s example with respect to the redirect process that is not taught by Van Dusen and that there would be no need in Van Dusen to redirect the purchaser is persuasive.  Therefore the rejection is 


Claim Rejections - 35 USC § 102
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-2, 4, 6, 8-11, 13, 15-16 are rejected under Pre-AIA  35 USC 102(e) as being anticipated by US 2009/0055296 Nelsen (hereafter Nelsen)

1. A method for providing a virtual gift card, the method comprising:
receiving a request, by server of a third party gift card provider and in response to a selection by a purchaser made through a website of a retailer, a request from the retailer to provide a gift card provider website to the purchaser, the third party gift card provider being different than the retailer; (Nelsen ¶27 discloses a value (gift; see ¶20) card system that can be linked from the merchant’s website for selling) 
providing, by the server of the third party gift card provider to a terminal operated by the purchaser and in response to the request from the retailer server, the gift card provider website to which the purchaser is redirected from the retailer website, the gift card provider website including an interface 
receiving, by the gift card provider server from the terminal, in response to input from the purchaser, via the interface the value and the recipient for the virtual gift card; (Nelsen Fig 4 shows a receipt that indicates the value and recipient for the gift card)
generating, by the gift card provider server, a virtual gift card code for uniquely associating with the virtual gift card; and  (Nelsen Fig 5B shows a certificate ID for the gift card, which is an unique virtual code)
electronically sending, by the gift card provider server, a message to the recipient of the virtual gift card, accessible by the recipient via a mobile computing device, the message including the virtual gift card code uniquely associated with the virtual gift card.  (Nelsen Fig 6 shows a message to the recipient of the virtual gift card that is accessible from a browser (thus accessible via mobile) that includes the virtual code (Fig 7)) 

2. The method of claim 1, further comprising: receiving, by the gift card provider server from the retailer server in response to an on-line purchase made by the recipient using the virtual gift card, a message including the virtual gift card code uniquely associated with the virtual gift card and an amount of the on-line purchase; and (Nelsen ¶29 redeems values on the card, which requires the identity/code on the card for redemption)
Deducting, by the gift card provider server, the amount of the on-line purchase from the value for the virtual gift card. (Nelsen ¶29 it is noted that redeeming the gift card deducts the amount of a purchase from the stored value on the card) 


3.  The method of claim 1, further comprising: receiving, by the gift card provider server from a terminal operated by a retailer, a message including the code for the virtual gift card and an amount of a purchase; and (Nelsen ¶29 redeems values on the card, which requires the identity/code on the card for redemption)
deducting, by the gift card provider server, the amount of the in-store purchase from the value for the virtual gift card.  (Nelsen ¶29 it is noted that redeeming the gift card deducts the amount of a purchase from the stored value on the card; ¶30 discloses a POS (point of sale) system, which is used in reference to an in store purchase; see also ¶33 discussion redemption at a local store)

4.  The method of claim 1, further comprising receiving, by the gift card provider server from the terminal, in response to input from the purchaser via the interface, information specifying at least one customizable design element for the virtual gift card, and wherein the electronic message sent to the recipient of the virtual gift card by the gift card provider server includes the at least one customizable design element.  (Nelsen ¶46 discloses a customized message to the recipient.) 

Claim 11 is rejected under a similar rationale (please also see the rejection of claim 10 below)

6.  The method of claim 5, wherein the at least one customizable design element includes text. (Nelsen ¶46 discloses a customized text message)

Claim 13 is rejected under a similar rationale (please also see the rejection of claim 10 below)



Claim 15 is rejected under a similar rationale (please also see the rejection of claim 10 below)

9.  The method of claim 1, wherein the message sent to the recipient of the virtual gift card further comprises a design element specific to the retailer.  (The message shown in in Fig. 7 is specific to Resort and Mall, such as the messaging about the Resort and Mall gift certificate)

Claim 16 is rejected under a similar rationale (please also see the rejection of claim 10 below)

10.  A method for providing a virtual gift card, the method comprising:
Receiving, by a server of a third party gift card provider from a server of a retailer, one or more virtual gift card codes, the third party gift card provider being different from the retailer; (Nelsen ¶42 synchronizes the gift card codes of the third party website with the retailer)
receiving, by the server of the third party gift card provider and in response to a selection by a purchaser made through a website of the retailer, a request from the server of the retailer to provide a gift card provider website to the purchaser; (Nelsen ¶26 discloses a request to purchase a gift card; ¶27 discloses linking to the third party website)
providing, by the server of the third party gift card provider in response to the request from the server of the retailer, the gift card provider website to which the purchaser is redirected from the retailer website, the gift card provider website including an interface to a terminal operated by the purchaser; the interface comprising fields for receiving a value and a recipient for the virtual gift card, the virtual 
receiving, by the server of the third party gift card provider from the terminal, in response to input from the purchaser via the interface, the value and the recipient for the virtual gift card; (Nelsen Fig 4 shows a receipt that indicates the value and recipient for the gift card)
uniquely associating, by the server of the third party gift card provider, one of the one or more virtual gift card codes with the virtual gift card; and (Nelsen Fig 5B shows a certificate ID for the gift card, which is an unique virtual code)
electronically sending, by the server of the third party gift card provider, a message to a mobile computing device of the recipient of the virtual gift card, the message including the virtual gift card code uniquely associated with the virtual gift card.  (Nelsen Fig 6 shows a message to the recipient of the virtual gift card; see ¶21 sending to a recipient’s mobile device)
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 USC 103 as being obvious over Nelsen.


5.  The method of claim 4, wherein the interface includes a preview portion displaying the at least one customizable design element according to the information specifying the at least one customizable design element.  

However, it would have been obvious to modify the system of Nelsen to provide a preview of the text so that the purchaser can verify the text prior to sending out the electronic gift card. 

Claim 12 is rejected under a similar rationale. 

Claims 7 and 14 are rejected under 35 USC 103 as being obvious over Nelsen in view of US 2008/0103627, Torian (hereafter Torian)

Nelsen does not disclose
7.  The method of claim 5, wherein the at least one customizable design element includes an image.
(Torian ¶41-42 discloses photos)

It would have been obvious to modify the system of Nelsen to include images as customizable elements for the purposes of providing additional customization options in the gift card message for the recipient as taught by Torian (¶40). 

Claim 14 is rejected under a similar rationale. 

Claim 1 is additionally rejected under 35 USC 103 as being unpatentable over 2004/0205138, Friedman et al. (hereafter Friedman) in view of Prepaid Card Models: A Study in Diversity, Julia S. Cheney, March 2005, (hereafter Cheney)

1. A method for providing a virtual gift card, the method comprising:
receiving a request, by server of a third party gift card provider and in response to a selection by a purchaser made through a website of a retailer, a request from the retailer to provide a gift card provider website to the purchaser, the third party gift card provider being different than the retailer; 
(Friedman Fig 16, 1700-1704 shows a request form a client to the 4yoursoul website)
providing, by the server of the third party gift card provider to a terminal operated by the purchaser and in response to the request from the retailer server, the gift card provider website to which the purchaser is redirected from the retailer website, the gift card provider website including an interface comprising fields for receiving a value and a recipient for the virtual gift card, the virtual gift card being redeemable with the retailer;  (Friedman ¶224 has the user providing information regarding the recipient and value of the gift card)
receiving, by the gift card provider server from the terminal, in response to input from the purchaser, via the interface the value and the recipient for the virtual gift card; (Friedman ¶224 has the user providing information regarding the recipient and value of the gift card)
generating, by the gift card provider server, a virtual gift card code for uniquely associating with the virtual gift card; and  (Friedman ¶226-228 generates a unique number associated with the virtual gift card)
electronically sending, by the gift card provider server, a message to the recipient of the virtual gift card, accessible by the recipient via a mobile computing device, the message including the virtual gift card 

Friedman does not disclose that the gift card is virtual and to send the card virtually.  However, it would have been obvious to modify the system of Friedman to include a virtual delivery of a card and gift card as it was already well known to delivery cards via email.  

Friedman does not disclose that the card is redeemable with the merchant, however, Cheney page 3-4 discusses various known models of gift cards, in particular “open-system” or “open-loop” as is now more commonly known, cards that are accepted by any merchant that accepts a particular “network” branded cards.   It would have been obvious to modify the system of Friedman to include the provision of an “open-system” card that would be accepted by the merchant, but not necessarily sold by the merchant so as to provide flexibility for the purchaser to spend the money at various locations as taught by Cheney.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2007/0175984, Khandaker, disclosing an open loop gift card and system; the examiner notes that an open loop card system is redeemable at the merchant, but is offered and maintained by a third party provider;
US 2005/0167487, Conlon, similar to Friedman above, that teaches a kiosk for selling a customizable physical gift card on demand;
US 2008/0319868, Briscoe, relating to customizing gift cards.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684